DETAILED ACTION
Claims 14, 16-32 of U.S. Application No. 16322836 filed on 02/01/2019 are presented for examination. Claims 1-13, and 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
After thoroughly reviewing the application, the Ex Parte Quayle Action issued 01/27/2021 is reconsidered and withdrawn. The Examiner apologizes to the Applicant for any inconveniences caused by such reconsideration.
Applicant's arguments, page 8, filed 10/27/2020 have been fully considered but they are not persuasive. The Applicant argues:

    PNG
    media_image1.png
    461
    872
    media_image1.png
    Greyscale


Applicant arguments towards the prior art Kacel (US 10112778) is found persuasive. That being said, this action is made Non-Final.
Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16 – 21, 25 – 27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittler et al. (US 20140021279; Hereinafter, “Rittler”).
Regarding claim 14: Rittler discloses a drive apparatus (fig. 2) for a processing machine for heavy industry (mill; title), comprising: a motor (30) excited by a permanent magnet (42), the motor (30) including: a rotor (41) mounted on a bearing element (shaft 47 in fig. 3 which is the same as shaft 32 in fig. 2), and a stator (40) mounted on the bearing element (the stator 40 which is fixed to the stationary housing 39 which is closed structure, supports the shaft 47); wherein the motor (30) comprises a segment motor (since the motor is comprised of multiple components/segments), in which at least one of (i) the rotor (the rotor has segments permanent magnets 42) and (ii) the stator (40) is composed of a plurality of segments (segments 44, also the windings 48 are in form of segments).
Regarding claim 16/14: Rittler discloses the limitations of claim 14 and further discloses a frequency converter (20); wherein the segments (segmented windings 48) of the stator (40) are supplyable with electrical current by the frequency converter (20) individually (fig. 5).
Regarding claim 17/14: Rittler discloses the limitations of claim 14 and further discloses a frequency converter (20); wherein the segments (segmented windings 48) of the stator (40) are supplyable with electrical current by the frequency converter (20) individually (fig. 5).
Regarding claim 18/14: Rittler discloses the limitations of claim 14 and further discloses that the segments (42) of the rotor (41) are arranged in a circular manner (fig. 3).
Regarding claim 19/14: Rittler discloses the limitations of claim 14 and further discloses that the segments (44, and its segment windings 48) of the stator (40) are assembled to form a stator (40) with a partially circular shape (fig. 6).
Regarding claim 20/14: Rittler discloses the limitations of claim 14 and further discloses that the segments (magnets 42) of at least one of (i) the rotor (41) and (ii) the stator are fastened to a load-bearing structure (shat 47) of the motor (30).
Regarding claim 21/14: Rittler discloses the limitations of claim 14 and further discloses that the bearing element is a rotatable shaft (47), the rotor (41) is mounted on the rotatable shaft (47) in a rotating manner and the stator (40) is fastened to (via bearing in a well-known manner in the art; para [0084]-[0085]) the rotatable shaft (47) in a stationary manner.
Regarding claim 25/14: Rittler discloses the limitations of claim 14 and further discloses that the heavy industry comprises raw material and mining industries (ground materials; para [0009]).
Regarding claim 26/14: Rittler discloses the limitations of claim 14 and further discloses that a processing machine (fig. 2) for heavy industry (mill; title) comprising the drive apparatus (fig. 2).
Regarding claim 27/26/14: Rittler discloses the limitations of claim 26 and further discloses that the heavy industry comprises raw material and mining industries (ground materials; para [0009]).
Regarding claim 29/26/14: Rittler discloses the limitations of claim 26 and further discloses that the processing machine comprises one of (i) a bucket-wheel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 - 24, 28, 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rittler in view of Du (US 20170159664; Hereinafter, “Du”).
Regarding claim 22/14: Rittler discloses the limitations of claim 22 but does not disclose that the bearing element is a fixed axle, the rotor is mounted on the fixed axle in a rotatable manner and the stator is arranged on the fixed axle with a fixed position.
Du discloses that the bearing element is a fixed axle (stationary shaft 802), the rotor (803) is mounted on the fixed axle (802) in a rotatable manner and the stator (801) is arranged on the fixed axle (802) with a fixed position (both are stationary).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the motor of Rittler to have the bearing element is a fixed axle, the rotor is mounted on the fixed axle in a rotatable manner and the stator is arranged on the fixed axle with a fixed position as disclosed by Du to ease the balancing of the rotor.
Regarding claim 23-24/14: Rittler discloses the limitations of claim 22 but does not disclose that the motor operates up to 150 rpm, the motor operates up to 100 rpm.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the motor of Rittler to operates up to 150 rpm, the motor operates up to 100 rpm as disclosed by Du to obtain the desired torque from the motor.
Regarding claim 28/26/14: Rittler discloses the limitations of claim 26 but does not disclose that the drive apparatus is formed as a direct drive.
Du discloses that the motor (the drive of the fan) is formed as a direct drive (para [0034]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Rittler as a direct drive as disclosed by Du to be able to save on the space taken by the gear box (33).
 Regarding claim 30/28/26/14: Rittler in view of Du discloses the limitations of claim 26 and Rittler further discloses that the processing machine comprises one of (i) a bucket-wheel excavator, (ii) a belt conveyor, (iii) a crusher, (iv) a mill (title) and (v) a shaft conveyor system.
Regarding claim 31/14: Rittler discloses the limitations of claim 14 and Rittler further discloses that the drive apparatus (fig. 2) is utilized in a processing machine for the heavy industry (milling machine; title).
Rittler does not disclose that the apparatus is a direct drive.
Du discloses that the motor (the drive of the fan) is formed as a direct drive (para [0034]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Rittler as a direct drive as disclosed by Du to be able to save on the space taken by the gear box (33).
Regarding claim 32/31/14: Rittler in view of Du discloses the limitations of claim 31 and Rittler further discloses that the heavy industry comprises raw material and mining industries (para [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832